DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 filed on 11/20/2020 have been reviewed and considered by this office action. 

Information Disclosure Statement
	The information disclosure statement filed on 11/20/2020 has been reviewed and considered by this office action.

Drawings
	The drawings filed on 11/20/2020 have been reviewed and are considered acceptable.

Specification
	The specification filed on 11/20/2020 has been reviewed and is considered acceptable. 

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 does not currently end with a period “.”. Please amend the claims to include the appropriate punctuation.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “summation unit” in claims 1 and 9; “control unit” in claims 1 and 9; “set-point scheduler” in claims 1 and 9; “zone level set-point distribution unit” in claims 1, 6, 9, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “summation unit”, “set-point scheduler”, and “zone level set-point distribution unit”; invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Review of the specification for each of the terms provides the following:

Summation unit (appears in paragraphs [0005], [0013], and [0035]-[0037] of the filed specification): the specification merely recites the summation unit generally, briefly describes its functionality as calculating the difference between first and second power input and demand signals, however, the specification is silent on a description as to whether this unit is implemented as hardware, software, or combination and thus fails to explicitly describe the corresponding structure, material, or acts for performing the entire claimed function.
Set-point scheduler (appears in paragraphs [0005], [0013], [0026], [0036], and [0038] of the filed specification): the specification merely recites the set-point scheduler generally, briefly describes it’s functionality as calculating a set-point profile based upon received inputs, however, the specification is silent on a description as to whether this unit is implemented as hardware, software, or combination and thus fails to explicitly describe the corresponding structure, material, or acts for performing the entire claimed function.
Zone-level set-point distribution unit (appears in paragraphs [0005], [0010], [0013], [0021], [0036]-[0038], and [0040]): the specification merely recites zone level set-point distribution unit generally, briefly describes its functionality as adjusting the first setpoint point signals of the various zones and also is capable of prioritizing the adjustment of setpoints, however, the specification is silent on a description as to whether this unit is implemented as hardware, software, or combination and thus fails to explicitly describe the corresponding structure, material, or acts for performing the entire claimed function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As detailed above in the 112(b) rejection section, the specification fails to provide a sufficient written description of the terms; “summation unit”, “set-point scheduler”, and “zone level set-point distribution unit”, such that one of relevant skill in the art would recognize what structure, material, or acts perform the claimed function of each term as claimed. 
Dependent claims 2-5 and 10-16 depend upon claims 1 and 9 respectively and are rejected under 35 U.S.C. 112(a) for the reasons described above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding Claim 1, the claim recites, “generate the second signal according to first set-point signals and to a second set-point signal;”, and “an error signal, which represents a difference between the first and second signals,”, which analyzed under Step 2A Prong One, is understood as a second signal being calculated by summing a first and second set-point signal (i.e. see paragraph [0037] of the filed specification) and further an error signal which is calculated by taking the difference between a first and second signal which is broadly interpreted as mathematical calculations and thus falls within the “Mathematical Concepts” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. Claim 1 includes the limitations of, “a summation unit receptive of first and second signals;”, “a control unit receptive of an error signal,”, and “a set-point scheduler receptive of a demand signal generated by the control unit according to the error signal,”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity in the form of data gathering (see MPEP 2106.05(g)). Further, the claim includes the limitations of, “the set-point scheduler being configured to generate a set-point command signal and the second set-point signal according to the demand signal;” and “a zone level set-point distribution unit configured to generate the first set-point signals in accordance with the set-point command signal.”, which analyzed under Step 2A Prong Two, is understood as merely generating setpoint values according to received data which represents merely applying the judicial exception using generic computer components (see MPEP 2106.05(f)). The claim further includes the limitations of, “A supervisory-level control system” and “a heating, ventilation and air-conditioning (HVAC) system”, which analyzed under Step 2A Prong Two, is understood as generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Finally, the limitations of, “a summation unit”, “a supervisory controller”, “a control unit”, “a set-point scheduler”, and “a zone level set-point distribution unit”, as generically recited are interpreted as merely generic computer components for implementing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements merely amount to gathering energy demand data and generating setpoints in the field of HVAC controls. Analyzed under Berkheimer, generating/adjusting setpoints in an HVAC system in response to energy demand is well-understood, routine, and conventional as discussed in the papers, “Demand response for residential buildings based on dynamic price of electricity”, (Yoon, 2014); “Quantifying flexibility of commercial and residential loads for demand response using setpoint changes”, (Yin, 2016); and “Dynamic Demand Response Controller Based on Real-Time Retail Price for Residential Buildings”, (Yoon, 2014). Further, sending/receiving data over a network has been deemed as well-understood, routine, and conventional by the courts (see MPEP 2106.05(d)(II)). 

Claim 9 is substantially similar to claim 1 is rejected under the same rationale as presented above.

	Regarding Claim 7, the claim recites, “determining a difference between the first signal and the second signal;”, which analyzed under Step 2A Prong One, is understood as both a user mentally determining the difference between two signal values as well as a calculated difference between two signal values, thus falling under both the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. 
	This judicial exception is not integrated into practical application. The claim includes the additional limitation of, “receiving first and second signals;”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity in the form of data gathering (see MPEP 2106.05(g)). Further, the claim includes the limitations of, “generating the second signal by a heating, ventilation and air-conditioning (HVAC) system according to first set-point signals and to a second set-point signal”, “generating a demand signal according to the determined difference;”, “generating a set-point command signal and the second set-point signal according to the demand signal;”, and “generating the first set-point signals according to the set-point command signal.”, which analyzed under Step 2A Prong Two, is understood as merely applying the judicial exception by generating signal/set-point values using generic computer components (see MPEP 2106.05(f)). Further, the limitation of, “a heating, ventilation and air-conditioning (HVAC) system”, is understood as generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). And finally, the limitation of, “a supervisory controller;”, is understood as a generic computer component for implementing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements merely amount to gathering energy demand data and generating setpoints in the field of HVAC controls. Analyzed under Berkheimer, generating/adjusting setpoints in an HVAC system in response to energy demand is well-understood, routine, and conventional as discussed in the papers, “Demand response for residential buildings based on dynamic price of electricity”, (Yoon, 2014); “Quantifying flexibility of commercial and residential loads for demand response using setpoint changes”, (Yin, 2016); and “Dynamic Demand Response Controller Based on Real-Time Retail Price for Residential Buildings”, (Yoon, 2014). Further, sending/receiving data over a network has been deemed as well-understood, routine, and conventional by the courts (see MPEP 2106.05(d)(II)). 

	Analyzing the dependent claims, claims 6 and 17, as analyzed under Step 2A Prong Two, through broadest reasonable interpretation is generally understood as a user mentally prioritizing zone-temperature set-point signals and thus fall under the “Mental Process” grouping of abstract ideas. 
	This judicial exception is not integrated into practical application. Claims 2-4, 8, and 10-15, include limitations that describe the signals as power signals (see claims 2, 8, and 13), describe physical structure of the HVAC supervisory control system (see claims 3-4, 10-11, and 14-15), and further describe that each load receives a predefined amount of electricity from the grid (see claim 12), which analyzed under Step 2A Prong Two, is understood as generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). And lastly, claims 5 and 16, include limitations of sending set-points to controllers, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity in the form of data gathering (see MPEP 2106.05(g)). 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as analyzed under Step 2B, the additional elements merely amount to sending adjusted set-point signals to controllers in a HVAC system in a demand response environment. Analyzed under Berkheimer, generating/adjusting setpoints in an HVAC system in response to energy demand is well-understood, routine, and conventional as discussed in the papers, “Demand response for residential buildings based on dynamic price of electricity”, (Yoon, 2014); “Quantifying flexibility of commercial and residential loads for demand response using setpoint changes”, (Yin, 2016); and “Dynamic Demand Response Controller Based on Real-Time Retail Price for Residential Buildings”, (Yoon, 2014). Further, sending/receiving data over a network has been deemed as well-understood, routine, and conventional by the courts (see MPEP 2106.05(d)(II)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US PGPUB 20130085614) in view of Turney et al. (US PGPUB 20180372362).

Regarding Claim 1; Lu teaches; A supervisory-level control system, comprising: (Wenzel; at least Fig. 1A; paragraphs [0023]-[0024]; disclose a smart building manager (106) for performing supervisory control of building subsystems to achieve energy consumption and energy demand reductions)
a summation unit receptive of first and second signals; (Wenzel; at least Fig. 4; paragraph [0093]; disclose an error analyzer (417) which receives an energy use setpoint (i.e. first signal) and a measured energy use (i.e. second signal) of a HVAC system)
a heating, ventilation and air-conditioning (HVAC) system to generate the second signal according to first set-point signals and to a second set-point signal; and (Wenzel; at least paragraph [0084]; disclose wherein the measured energy use is generated from a HVAC system)
a supervisory controller comprising: (Wenzel; at least Fig. 1A; paragraph [0023]; disclose a smart building manager (i.e. supervisory controller))
a control unit receptive of an error signal, which represents a difference between the first and second signals, from the summation unit; (Wenzel; at least Fig. 4; paragraphs [0093]-[0094]; disclose an error corrector (i.e. interpreted as performing the control unit function) which receives an error signal from the error analyzer (i.e. summation unit) which represents a difference between the energy use setpoint (i.e. first signal) and a measured energy use (i.e. second signal))
a set-point scheduler receptive of a demand signal generated by the control unit according to the error signal, the set-point scheduler being configured to generate a set-point command signal and the second set-point signal according to the demand signal; (Wenzel; at least paragraphs [0093]-[0096]; disclose wherein the error corrector (i.e. interpreted as performing the set-point scheduler function), in response to the received error value, operates (i.e. generates a demand signal) to reduce the error by generating a zone temperature setpoint (set-point command signal))
and a zone level set-point distribution unit configured to generate the first set-point signals in accordance with the set-point command signal. (Wenzel; at least paragraph [0094]; disclose wherein the error corrector (i.e. interpreted as performing the zone level set-point distribution unit) generates zone temperature setpoints for zones subject to demand limiting conditions).
Wenzel appears to be silent on; “…generate the second signal according to first set-point signals and to a second set-point signal;”
the set-point scheduler being configured to generate a set-point command signal and the second set-point signal according to the demand signal;
However, Turney teaches; “…generate the second signal according to first set-point signals and to a second set-point signal;” (Turney; at least paragraphs [0113]-[0117]; disclose wherein a total power usage can be determined based upon zone temperature setpoints (first setpoint signals) and a chilled water setpoint (second setpoint signal) and wherein the “second signal” is interpreted as a power usage signal of a HVAC system as taught by Wenzel)
the set-point scheduler being configured to generate a set-point command signal and the second set-point signal according to the demand signal; (Turney; at least paragraphs [0116]-[0117]; disclose a tracking controller (i.e. interpreted as performing the same function of the setpoint schedule/error corrector of Wenzel) configured to generate a chilled water setpoint based upon a total power usage demand signal)
Wenzel and Turney are analogous art because they are from the same field of endeavor or similar problem solving area, of supervisory control systems.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the disclosed invention to have incorporated the known method of determining a total power usage from zone temperature setpoints and a chilled water setpoint as well generating a setpoint in response to a power demand usage setpoint as taught by Turney with the known system of a supervisory building management system as taught by Wenzel to yield the known results of optimal system control. One would be motivated to combine the cited references in order to provide a method for minimizing power consumption of power-consuming components in order to reduce cost of energy consumed as taught by Turney (paragraph [0004]).

Regarding Claim 2; the combination of Wenzel and Turney further teach; The supervisory-level control system according to claim 1, wherein the first signal comprises an input power signal and the second signal comprises a total power demand signal. (Wenzel; at least paragraph [0093]; disclose wherein the first signal is an energy use setpoint (i.e. input power signal) and the second signal is the measured energy use (i.e. total power demanded signal)).

Regarding Claim 3; the combination of Wenzel and Turney further teach; The supervisory-level control system according to claim 1, wherein the HVAC system comprises a building air distribution system and a chiller plant. (Wenzel; at least paragraph [0024]; disclose wherein the HVAC subsystem includes a chiller and air handling units)).

Regarding Claim 4; the combination of Wenzel and Turney further teach; The supervisory-level control system according to claim 3, wherein the HVAC system further comprises zone climate controllers and a chiller controller. (Wenzel; at least paragraph [0117]; disclose wherein the HVAC system includes zone controllers (916) and one more devices such as chillers and wherein each device is associated with a respective controller).

Regarding Claim 5; the combination of Wenzel and Turney further teach; The supervisory-level control system according to claim 4, wherein: the first set-point signals comprise zone temperature set-point signals receivable by the zone climate controllers, (Turney; at least paragraphs [0115]-[0117]; disclose wherein the first setpoint signals comprise zone temperature setpoint signals which are output to the respective controllers)
and the second set-point signal comprises a chilled water supply temperature (CHWST) set-point signal receivable by the chiller controller. (Turney; at least paragraphs [0115]-[0117]; disclose wherein the second setpoint signal comprise chilled water temperature setpoint signals which is output to the respective controller).

Regarding Claim 7; Wenzel teaches; A supervisory-level control method, comprising: (Wenzel; at least Fig. 1A; paragraphs [0023]-[0024]; disclose a smart building manager (106) for performing supervisory control of building subsystems to achieve energy consumption and energy demand reductions)
receiving first and second signals; (Wenzel; at least Fig. 4; paragraph [0093]; disclose an error analyzer (417) which receives an energy use setpoint (i.e. first signal) and a measured energy use (i.e. second signal) of a HVAC system)
generating the second signal by a heating, ventilation and air-conditioning (HVAC) system according to first set-point signals and to a second set-point signal received from a supervisory controller; (Wenzel; at least paragraph [0084]; disclose wherein the measured energy use is generated from a HVAC system)
determining a difference between the first signal and the second signal; (Wenzel; at least Fig. 4; paragraphs [0093]-[0094]; disclose an error corrector (i.e. interpreted as performing the control unit function) which receives an error signal from the error analyzer (i.e. summation unit) which represents a difference between the energy use setpoint (i.e. first signal) and a measured energy use (i.e. second signal))
generating a demand signal according to the determined difference; (Wenzel; at least paragraph [0094]; disclose wherein the error corrector operates to reduce the amount of error (i.e. demand signal))
generating a set-point command signal and the second set-point signal according to the demand signal; and (Wenzel; at least paragraphs [0093]-[0096]; disclose wherein the error corrector  in response to the received error value, operates (i.e. generates a demand signal) to reduce the error by generating a zone temperature setpoint (set-point command signal))
generating the first set-point signals according to the set-point command signal. (Wenzel; at least paragraph [0094]; disclose wherein the error corrector generates zone temperature setpoints for zones subject to demand limiting conditions).
Wenzel appears to be silent on; generating the second signal by a heating, ventilation and air-conditioning (HVAC) system according to first set-point signals and to a second set-point signal received from a supervisory controller;
generating a set-point command signal and the second set-point signal according to the demand signal;
However, Turney teaches; generating the second signal by a heating, ventilation and air-conditioning (HVAC) system according to first set-point signals and to a second set-point signal received from a supervisory controller; (Turney; at least paragraphs [0113]-[0117]; disclose wherein a total power usage can be determined based upon zone temperature setpoints (first setpoint signals) and a chilled water setpoint (second setpoint signal) and wherein the “second signal” is interpreted as a power usage signal of a HVAC system as taught by Wenzel)
generating a set-point command signal and the second set-point signal according to the demand signal; (Turney; at least paragraphs [0116]-[0117]; disclose a tracking controller (i.e. interpreted as performing the same function of the setpoint schedule/error corrector of Wenzel) configured to generate a chilled water setpoint based upon a total power usage demand signal)
Wenzel and Turney are analogous art because they are from the same field of endeavor or similar problem solving area, of supervisory control systems.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the disclosed invention to have incorporated the known method of determining a total power usage from zone temperature setpoints and a chilled water setpoint as well generating a setpoint in response to a power demand usage setpoint as taught by Turney with the known system of a supervisory building management system as taught by Wenzel to yield the known results of optimal system control. One would be motivated to combine the cited references in order to provide a method for minimizing power consumption of power-consuming components in order to reduce cost of energy consumed as taught by Turney (paragraph [0004]).

Regarding Claim 8; the combination of Wenzel and Turney further teach; The supervisory-level control method according to claim 7, wherein the first signal comprises an input power signal and the second signal comprises a total power demand signal. (Wenzel; at least paragraph [0093]; disclose wherein the first signal is an energy use setpoint (i.e. input power signal) and the second signal is the measured energy use (i.e. total power demanded signal)).

Regarding Claim 9; Wenzel teaches; A system, comprising: load entities that respectively establish a demand for electricity from a grid and comprise a supervisory-level control system comprising: (Wenzel; at least Fig. 1A; paragraph [0025]; disclose a smart building manager (106) (supervisory level control system) that contains building subsystems (128) (i.e. load entities) that are connected to and coordinate electricity demand with smart grid (104))
a summation unit receptive of a first signal representative of electricity available from the grid and a second signal representative of the demand for electricity; (Wenzel; at least Fig. 4; paragraph [0093]; disclose an error analyzer (417) which receives an energy use setpoint (i.e. first signal) and a measured energy use (i.e. second signal) of a HVAC system)
a heating, ventilation and air-conditioning (HVAC) system to generate the second signal according to first set-point signals and to a second set-point signal; and (Wenzel; at least paragraph [0084]; disclose wherein the measured energy use is generated from a HVAC system)
a supervisory controller comprising: a control unit receptive of an error signal, which represents a difference between the first and second signals, from the summation unit; (Wenzel; at least Fig. 4; paragraphs [0093]-[0094]; disclose an error corrector (i.e. interpreted as performing the control unit function) which receives an error signal from the error analyzer (i.e. summation unit) which represents a difference between the energy use setpoint (i.e. first signal) and a measured energy use (i.e. second signal))
a set-point scheduler receptive of a demand signal generated by the control unit according to the error signal, the set-point scheduler being configured to generate a set-point command signal and the second set-point signal according to the demand signal; (Wenzel; at least paragraphs [0093]-[0096]; disclose wherein the error corrector (i.e. interpreted as performing the set-point scheduler function), in response to the received error value, operates (i.e. generates a demand signal) to reduce the error by generating a zone temperature setpoint (set-point command signal))
and a zone level set-point distribution unit configured to generate the first set-point signals in accordance with the set-point command signal. (Wenzel; at least paragraph [0094]; disclose wherein the error corrector (i.e. interpreted as performing the zone level set-point distribution unit) generates zone temperature setpoints for zones subject to demand limiting conditions).
Wenzel appears to be silent on; “a summation unit receptive of a first signal representative of electricity available from the grid…”
“…generate the second signal according to first set-point signals and to a second set-point signal;”
“…the set-point scheduler being configured to generate a set-point command signal and the second set-point signal according to the demand signal;”
However, Turney teaches; “a summation unit receptive of a first signal representative of electricity available from the grid…”(Turney; at least paragraph [0089]; disclose wherein the system and method includes determining optimal power purchased/provided from the grid (Psp,grid ) for use in determining setpoints for a demand response system)
“…generate the second signal according to first set-point signals and to a second set-point signal;” (Turney; at least paragraphs [0113]-[0117]; disclose wherein a total power usage can be determined based upon zone temperature setpoints (first setpoint signals) and a chilled water setpoint (second setpoint signal) and wherein the “second signal” is interpreted as a power usage signal of a HVAC system as taught by Wenzel)
“…the set-point scheduler being configured to generate a set-point command signal and the second set-point signal according to the demand signal;” (Turney; at least paragraphs [0116]-[0117]; disclose a tracking controller (i.e. interpreted as performing the same function of the setpoint schedule/error corrector of Wenzel) configured to generate a chilled water setpoint based upon a total power usage demand signal)
Wenzel and Turney are analogous art because they are from the same field of endeavor or similar problem solving area, of supervisory control systems.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the disclosed invention to have incorporated the known method of determining a total power usage from zone temperature setpoints and a chilled water setpoint as well generating a setpoint in response to a power demand usage setpoint as taught by Turney with the known system of a supervisory building management system as taught by Wenzel to yield the known results of optimal system control. One would be motivated to combine the cited references in order to provide a method for minimizing power consumption of power-consuming components in order to reduce cost of energy consumed as taught by Turney (paragraph [0004]).

Regarding Claim 10; the combination of Wenzel and Turney further teach; The system according to claim 9, further comprising at least one of a power plant and an external power source to provide electricity to the grid. (Wenzel; at least Fig. 1A; paragraphs [0004], [0054], and [0076]; disclose wherein the system is connected to the smart grid which comprises power plants and wherein the building has access to external power sources such as solar arrays which provide power to the grid).

Regarding Claim 11; the combination of Wenzel and Turney further teach; The system according to claim 10, wherein the at least one of the power plant and the external power source draw at least some electricity from renewable energy sources. (Wenzel; at least paragraphs [0054] and [0076]; disclose wherein the external power source is a solar array (i.e. renewable energy source)).

Regarding Claim 12; the combination of Wenzel and Turney further teach; The system according to claim 10, wherein an amount of the electricity available from the grid to each load entity is predefined. (Wenzel; at least paragraph [0082]; disclose wherein an energy use setpoint generator (416) calculates the total amount of energy to be used by each load in a system).

Regarding Claim 13; the combination of Wenzel and Turney further teach; The system according to claim 9, wherein the first signal comprises an input power signal and the second signal comprises a total power demand signal. (Wenzel; at least paragraph [0093]; disclose wherein the first signal is an energy use setpoint (i.e. input power signal) and the second signal is the measured energy use (i.e. total power demanded signal)).

Regarding Claim 14; the combination of Wenzel and Turney further teach; The system according to claim 9, wherein the HVAC system comprises a building air distribution system and a chiller plant. (Wenzel; at least paragraph [0024]; disclose wherein the HVAC subsystem includes a chiller and air handling units)).

Regarding Claim 15; the combination of Wenzel and Turney further teach; The system according to claim 14, wherein the HVAC system further comprises zone climate controllers and a chiller controller. (Wenzel; at least paragraph [0117]; disclose wherein the HVAC system includes zone controllers (916) and one more devices such as chillers and wherein each device is associated with a respective controller).

Regarding Claim 16; the combination of Wenzel and Turney further teach; The system according to claim 15, wherein: the first set-point signals comprise zone temperature set-point signals receivable by the zone climate controllers, and (Turney; at least paragraphs [0115]-[0117]; disclose wherein the first setpoint signals comprise zone temperature setpoint signals which are output to the respective controllers)
the second set-point signal comprises a chilled water supply temperature (CHWST) set-point signal receivable by the chiller controller (Turney; at least paragraphs [0115]-[0117]; disclose wherein the second setpoint signal comprise chilled water temperature setpoint signals which is output to the respective controller).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US PGPUB 20130085614) in view of Turney et al. (US PGPUB 20180372362) in further view of Malcolm et al. (US PGPUB 20180252428).

Regarding Claims 6 and 17; the combination of Wenzel and Turney appear to be silent on; The supervisory-level control system according to claim 5, wherein the zone level set-point distribution unit is configured to prioritize the zone temperature set-point signals.
However, Malcolm teaches; The supervisory-level control system according to claim 5, wherein the zone level set-point distribution unit is configured to prioritize the zone temperature set-point signals. (Malcolm; at least paragraphs [0109] and [0113]; disclose a system and method for adjusting zone setpoints during a demand response event and wherein the system is configured to prioritize the zone setpoints). 
Wenzel, Turney, and Malcolm are analogous art because they are from the same field of endeavor or similar problem solving area, of supervisory monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the disclosed invention to have incorporated the known method of prioritizing zone temperature setpoints as taught by Malcolm with the known system of a supervisory building management system as taught by Wenzel and Turney to yield the known results of optimal demand response system control. One would be motivated to combine the cited references in order to provide a method for minimizing the maximum power demand during a demand response event as taught by Malcolm (paragraph [0107]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kates (US PGPUB 20080179052): disclose a system and method for establishing zone temperature control priority within a structure. 

Locke et al. (US PGPUB 20180364654): disclose a system and method for establishing an agent based control system for monitoring of zone parameters and providing appropriate demand response actions to equipment controlled by each agent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER W CARTER/Examiner, Art Unit 2117